Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The IDS is considered filed on 4-11-2022 however this references a search report with a door with a lid. This is not believed to be a part of this case.  Correction is requested. 

    PNG
    media_image1.png
    596
    1222
    media_image1.png
    Greyscale

RCE
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on  4-11-2022.  The amendments are now entered in full.
 
Allowable Subject Matter
The combination of both dependent claim 5 and dependent claim 6 would be allowable over the prior art of rejection together with all of the limitations of the base claim and any intervening claims.
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s amendments are entered. 
Over the course of a new search a new reference was found. 
A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image2.png
    907
    884
    media_image2.png
    Greyscale

Clark is silent but Konrardy ‘423 teaches “…wherein the event interpretation data comprises a confidence metric comprising a likelihood of liability for the at least one indicators of damage, (see col. 50, lines 1-55 where the sensor 120 and camera data can indicate the damage to the vehicle ) an indication of how the damage occurred, (See col. 52, lines 1-17 where the bridge collapsing or an animal caused the damage or it is a defect in the vehicle ) and an indication of a party that is at fault"  (see FIG. 13, block 1310 where the third party is indicated to be at fault in block 1310 and there was no chance to avoid the accident by the instant vehicle in block 1312 and if there was a chance to avoid the accident by the subject vehicle then in block 1312 the subject vehicle is assessed to be a higher risk individual at block 1322; see col. 52, lines 1-31) 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of the ‘423 Konrardy patent since the ‘423 Konrardy patent teaches that a sensor and camera data can show either the third party was responsible for the accident in block 1310 but there was a chance that the driver could have avoided the accident and was driving improperly and is at fault.  Then a risk profile of the driver/vehicle can be adjusted to a higher risk driver and the coverage level can be adjusted as the driver was partially at fault and the claim can be denied.  See blocks 1310-1326 and col. 51, line 1 to col. 52, line 50.  drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. Further in FIG. 14, a point of impact and weather in block 1404 can be taken for simulating the relative risk factors and make an accurate determination of fault.    See the ‘423   col. 51, lines 1 to col. 52, line 55 and the abstract.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of U.S. Patent No.: US10475127B1 to Potter and in view of U.S. Patent Application Pub. No.; US20180260793A1 to Li and in view of U.S. Patent No.: 9,805,423 to Konrady that was filed in 2014 and published in 2017 (hereinafter “the ‘423 patent”). 


    PNG
    media_image3.png
    446
    624
    media_image3.png
    Greyscale



Clark is silent but Potter teaches “…1. (Currently Amended) A system, comprising:….
receive vehicle operational data comprising an indication of a speed, of the vehicle (see col. 2, line 40-60 where the telematics data comprises the speed of the vehicle on a route)
receive scene data identifying a particular geographic location and a speed limit (see col. 14, line 30-56 where an insured profile includes if the user is moving under or over a speed limit on the route)
associated with the geographic location; and (see col. 14, line 45-65 where the user is deemed to be driving on a vehicle roadway that is urban or suburban or is driving on a highway type of road or a rural road);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of POTTER since POTTER teaches that a server and a vehicle telematics unit can be connected to each other via an interface to receive signals from each other. The server can then track parameters of a vehicle to determine if the vehicle is operating dangerously and speeding on rural roads in excess of a posted speed limit.  For example, moving in excess of 100 MPH in a 35 MPH zone. The server can determine if this driver is speeding frequently and all the time.  The server can then provide this data to an insurance provider to correctly assess the driver as a high risk driver and raise the insurance premiums or cancel the policy.  Additionally, the server can also provide that vehicles that always move within the speed limit can be indicated as one or more safe drivers and low risk and then maintain the same insurance premiums for that safe driver.  For example, moving at 35 MPH in a 35 MPH zone. The insurance carrier can then correctly adjust the risk as the vehicles are monitored in real time.  See   col. 12, line 1 to col. 14, line 65 and the abstract.  

Clark is silent but Li teaches “…generate, by at least one machine classifier and based on the vehicle operational data, the at least one indicator of damage to the vehicle,  and the scene data, (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined) event interpretation for each of the at least one indicators of damage-, wherein the event interpretation data comprises a confidence metric” (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage can be shown and then other second parts in the vehicle based on prior accidents that may have been damaged as well from a different accident can be accessed to link other parts that are likely damaged but hidden from the view of the camera)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of LI since LI teaches that a computer with a camera can scan a vehicle and formulate an image.  The vehicle can then be determined, for example, to have damage to a panel of the vehicle. The computer also includes a neural network. The neural network has information from thousands of past accidents and also thousands of past repairs. The computer can then determine that in addition to the obvious panel that needs to be repaired there is likely other second different components behind the panel that also necessitate being repaired as well that are hidden from view.  This is from the neural network and prediction from the history of observed past accidents and thousands of repairs. As described, the method shown in FIG. 27 provides a technique to identify which external parts of a vehicle are damaged, and also which portions of those parts are damaged. As described in FIG. 4 at step 406, from this information, the server may also infer internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be repaired or replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs.  This can provide an advantageous computerized tool as a repair and repair cost can be formulated instantly without having to take apart the vehicle and merely from an exterior photo which saves time and expenses.  See   paragraph 60-70 and 153-170 and 354 and claims 1-12 and the abstract.  


Clark discloses “1.    A system, comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the system to: (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
receive at least one indicator of damage (see FIG. 3 where the unmanned air vehicle has a camera 311) )(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station) 
    PNG
    media_image4.png
    680
    652
    media_image4.png
    Greyscale

Clark is silent but Knuffman teaches “…to a vehicle;…receive vehicle operational data;  (see FIG. 6, blocks 502-508 where a vehicle is imaged by the drone and the drone can determine vehicle damage and this can include two robots one looking above and one looking below at a certain GPS location of where the claim is reported)

    PNG
    media_image5.png
    820
    644
    media_image5.png
    Greyscale
receive scene data identifying a particular geographic location; and (see FIG. 4a and 4b where the vehicle is image from above and on the side and below by a smaller drone robot 350a)
generate event interpretation data,  (see FIG. 6 block 602 where based on a claim that is made regarding 1. Damage or 2. A defect of the vehicle imaging data is sent to the carrier by the UAV and the damage is analyzed and the server can determine if it is present and a claim is presented and processed in blocks 602-610; see summary where the drone can determine if 1. The vehicle is damaged, or 2. The vehicle has a defect; and then….(iii) analyze, via the one or more processors, the one or more sets of imaging data based upon data indicative of at least one of vehicle damage (e.g., damage to the undercarriage, drivetrain, wheel alignment, axle, wheels, brake lines, exhaust system, etc.) or a vehicle defect being indicated by the one or more sets of imaging data;)
Clark discloses “….based on the at least one indicator of damage to the vehicle, the vehicle operational data, , )(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)

 Clark discloses “…for each of the at least one indicators of damage (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box) (see paragraph 65 where the drone can increase the rate of image generation) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof) (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof);


Clark is silent but Knuffman teaches “…wherein the event interpretation data comprises a confidence metric”.  (See col. 2, line 65 to col. 3, line 35 and col. 9, lines 1-61 and claims 1-2 and col. 15, lines 1-20 where based on the training there is no damage and the claim is fraud). 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

    PNG
    media_image2.png
    907
    884
    media_image2.png
    Greyscale

Clark is silent but Konrardy ‘423 teaches “…wherein the event interpretation data comprises a confidence metric comprising a likelihood of liability for the at least one indicators of damage, (see col. 50, lines 1-55 where the sensor 120 and camera data can indicate the damage to the vehicle ) an indication of how the damage occurred, (See col. 52, lines 1-17 where the bridge collapsing or an animal caused the damage or it is a defect in the vehicle ) and an indication of a party that is at fault"  (see FIG. 13, block 1310 where the third party is indicated to be at fault in block 1310 and there was no chance to avoid the accident by the instant vehicle in block 1312 and if there was a chance to avoid the accident by the subject vehicle then in block 1312 the subject vehicle is assessed to be a higher risk individual at block 1322; see col. 52, lines 1-31) 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of the ‘423 Konrardy patent since the ‘423 Konrardy patent teaches that a sensor and camera data can show either the third party was responsible for the accident in block 1310 but there was a chance that the driver could have avoided the accident and was driving improperly and is at fault.  Then a risk profile of the driver/vehicle can be adjusted to a higher risk driver and the coverage level can be adjusted as the driver was partially at fault and the claim can be denied.  See blocks 1310-1326 and col. 51, line 1 to col. 52, line 50.  drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. Further in FIG. 14, a point of impact and weather in block 1404 can be taken for simulating the relative risk factors and make an accurate determination of fault.    See the ‘423   col. 51, lines 1 to col. 52, line 55 and the abstract.  

Clark is silent but Knuffman teaches “…2.    The system of claim 1, wherein the system further includes instructions that, when executed, cause the system to:
generate notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage;  (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
receive additional data based on the on the notification data; and re-calculate the event interpretation data based on the at least one indicator of damage to the vehicle, the vehicle operational data, the scene data, and the additional data.  (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud). 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Clark is silent but Knuffman teaches “…3.    The system of claim 2, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of the ‘423. 

Clark is silent but Toffe et al teaches “4.    The system of claim 1, wherein: the at least one indicator of damage to the vehicle comprises audio data; and further including instructions that, when executed, cause the system to:
generate text data based on the audio data; and  (see paragraph 21)
calculate one or more of the indicators of damage to the vehicle based on the text data”.  (See claim 15; paragraph 21-32). 
  
    PNG
    media_image6.png
    835
    641
    media_image6.png
    Greyscale
        It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of TOFFE since TOFFE teaches that a user using a smartphone can report a claim. See block 510. A model of an accident scene can be determined and the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported.  If additional information is required then the GUI can ask for additional data.   This can provide increased automation in claim reporting without using a costly human to aggregate the data and instead using an application on a smartphone to collect the data.   See Toffe at  FIG. 1-5 and paragraph 21-32 and the abstract.  

Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Potter and in view of Li and in view of the ‘423.
Clark is silent but Knuffman teaches “…5.    The system of claim 1, wherein:
the at least one indicator of damage to the vehicle comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (see col. 14, line 61 to col. 16, line 45)”. 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Potter and in view of Li and in view of the ‘423. 

    PNG
    media_image7.png
    610
    892
    media_image7.png
    Greyscale

Clark is silent but Fields teaches “…6.    The system of claim 1, wherein the instructions further cause the system to obtain satellite image data for the particular geographic location based on the scene data”.  (See col. 14, lines 40 to 67 and col. 15, lines 1-60)
      
    PNG
    media_image8.png
    893
    706
    media_image8.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of FIELDS since FIELDS teaches that a user using a smartphone can report a claim. See FIG. 5a. A model of an accident scene can be determined via 360 degree photos, sat. images, GoogleMaps™ streetview™ and text.  The text can include the claim information, and details about the loss and a description of the facts.  Using a smartphone then the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported using immersive multimedia images that can be annotated. This allows the claims handler to view the details to verify the veracity of the claim using the images as evidence. This can provide increased automation of the claim to determine a damage and assess the fault without having to go to the scene of the accident.  For example a rear end collision can be claimed but the images can reveal a side collision which can apportion the claim fault differently.  See Fields at  col. 14 line 40 to col. 15, line 60 and the abstract.  

Clark is silent but Fields teaches “…7.    The system of claim 6, further including instructions that, when executed, cause the system to:
generate a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (See col. 14, lines 40 to 67 and col. 15, lines 1-60);

    PNG
    media_image9.png
    593
    802
    media_image9.png
    Greyscale

generate a user interface comprising the scene rendering and the event interpretation data; and provide the user interface”.  (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI) ;       
    PNG
    media_image8.png
    893
    706
    media_image8.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of FIELDS since FIELDS teaches that a user using a smartphone can report a claim. See FIG. 5a. A model of an accident scene can be determined via 360 degree photos, sat. images, GoogleMaps™ streetview™ and text.  The text can include the claim information, and details about the loss and a description of the facts.  Using a smartphone then the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported using immersive multimedia images that can be annotated. This allows the claims handler to view the details to verify the veracity of the claim using the images as evidence. This can provide increased automation of the claim to determine a damage and assess the fault without having to go to the scene of the accident.  For example a rear end collision can be claimed but the images can reveal a side collision which can apportion the claim fault differently.  See Fields at  col. 14 line 40 to col. 15, line 60 and the abstract.  

Claims 8-10 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Potter and in view of Li and in view of the ‘423. 
Clark is silent but Potter teaches “…8. A computer implemented method comprising:….
receive vehicle operational data comprising an indication of a speed, of the vehicle and an acceleration of the vehicle (see col. 2, line 40-60 where the telematics data comprises the speed of the vehicle on a route; see col. 14, line 1)
receive scene data identifying a particular geographic location and a speed limit  (see col. 14, line 30-56 where an insured profile includes if the user is moving under or over a speed limit on the route)
associated with the geographic location; and (see col. 14, line 45-65 where the user is deemed to be driving on a vehicle roadway that is urban or suburban or is driving on a highway type of road or a rural road);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of POTTER since POTTER teaches that a server and a vehicle telematics unit can be connected to each other via an interface to receive signals from each other. The server can then track parameters of a vehicle to determine if the vehicle is operating dangerously and speeding on rural roads in excess of a posted speed limit.  For example, moving in excess of 100 MPH in a 35 MPH zone. The server can determine if this driver is speeding frequently and all the time.  The server can then provide this data to an insurance provider to correctly assess the driver as a high risk driver and raise the insurance premiums or cancel the policy.  Additionally, the server can also provide that vehicles that always move within the speed limit can be indicated as one or more safe drivers and low risk and then maintain the same insurance premiums for that safe driver.  For example, moving at 35 MPH in a 35 MPH zone. The insurance carrier can then correctly adjust the risk as the vehicles are monitored in real time.  See   col. 12, line 1 to col. 14, line 65 and the abstract.  

Claim 8 is further amended and Clark is silent but Li teaches “…generate, by at least one machine classifier and based on the vehicle operational data, the at least one indicator of damage to the vehicle,  and the scene data, (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined) event interpretation for each of the at least one indicators of damage-, wherein the event interpretation data comprises a confidence metric” (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage can be shown and then other second parts in the vehicle based on prior accidents that may have been damaged as well from a different accident can be accessed to link other parts that are likely damaged but hidden from the view of the camera)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of LI since LI teaches that a computer with a camera can scan a vehicle and formulate an image.  The vehicle can then be determined, for example, to have damage to a panel of the vehicle. The computer also includes a neural network. The neural network has information from thousands of past accidents and also thousands of past repairs. The computer can then determine that in addition to the obvious panel that needs to be repaired there is likely other second different components behind the panel that also necessitate being repaired as well that are hidden from view.  This is from the neural network and prediction from the history of observed past accidents and thousands of repairs. As described, the method shown in FIG. 27 provides a technique to identify which external parts of a vehicle are damaged, and also which portions of those parts are damaged. As described in FIG. 4 at step 406, from this information, the server may also infer internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be repaired or replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs.  This can provide an advantageous computerized tool as a repair and repair cost can be formulated instantly without having to take apart the vehicle and merely from an exterior photo which saves time and expenses.  See   paragraph 60-70 and 153-170 and 354 and claims 1-12 and the abstract.  




Clark discloses “8.    A computer implemented method, comprising:
receiving at least one indicator of damage to (see FIG. 3 where the unmanned air vehicle has a camera 311) )(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station) 
    PNG
    media_image4.png
    680
    652
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    820
    644
    media_image5.png
    Greyscale

Clark is silent but Knuffman teaches “…a vehicle”. (see FIG. 6, blocks 502-508 where a vehicle is imaged by the drone and the drone can determine vehicle damage) 
Clark discloses “…using a system comprising a processor and a memory in communication with the processor; receiving vehicle operational data using the system; (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
receiving scene data identifying a particular geographic location using the system; and (see FIG. 4a and 4b where the vehicle is image from above and on the side and below by a smaller drone robot 350a)
Clark discloses “…generating event interpretation data “(see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box) (see paragraph 65 where the drone can increase the rate of image generation) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof) (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof);
Clark is silent but Knuffman teaches “…for each of the at least one indicators of damage wherein the event interpretation data comprises a confidence metric”  (See col. 2, line 65 to col. 3, line 35 and col. 9, lines 1-61 and claims 1-2 and col. 15, lines 1-20 where based on the training there is no damage and the claim is fraud); (see FIG. 6, blocks 502-508 where a vehicle is imaged by the drone and the drone can determine vehicle damage);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

    PNG
    media_image2.png
    907
    884
    media_image2.png
    Greyscale

Clark is silent but Konrardy ‘423 teaches “…wherein the event interpretation data comprises a confidence metric comprising a likelihood of liability for the at least one indicators of damage, (see col. 50, lines 1-55 where the sensor 120 and camera data can indicate the damage to the vehicle ) an indication of how the damage occurred, (See col. 52, lines 1-17 where the bridge collapsing or an animal caused the damage or it is a defect in the vehicle ) and an indication of a party that is at fault"  (see FIG. 13, block 1310 where the third party is indicated to be at fault in block 1310 and there was no chance to avoid the accident by the instant vehicle in block 1312 and if there was a chance to avoid the accident by the subject vehicle then in block 1312 the subject vehicle is assessed to be a higher risk individual at block 1322; see col. 52, lines 1-31) 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of the ‘423 Konrardy patent since the ‘423 Konrardy patent teaches that a sensor and camera data can show either the third party was responsible for the accident in block 1310 but there was a chance that the driver could have avoided the accident and was driving improperly and is at fault.  Then a risk profile of the driver/vehicle can be adjusted to a higher risk driver and the coverage level can be adjusted as the driver was partially at fault and the claim can be denied.  See blocks 1310-1326 and col. 51, line 1 to col. 52, line 50.  drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. Further in FIG. 14, a point of impact and weather in block 1404 can be taken for simulating the relative risk factors and make an accurate determination of fault.    See the ‘423   col. 51, lines 1 to col. 52, line 55 and the abstract.  

Clark is silent but Knuffman teaches “…9.    The computer implemented  method of claim 8, further comprising:
generating notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage ;  (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
receiving additional data based on the on the notification data; and (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)
regenerating the event interpretation data based on the at least one indicator of damage to the vehicle, the vehicle operational data, the scene data, and the additional data “. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud).
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Clark is silent but Knuffman teaches “…10.    The computer implemented method of claim 9, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of Potter and in view of Li and in view of the ‘423. 

Clark is silent but Toffe et al teaches “11.    The computer implemented method of claim 8, wherein:
the at least one indicator of damage to the vehicle comprises audio data; and the method further comprises:
generating text data based on the audio data; and calculating one or more of the indicators of damage to the vehicle based on the text data. (see claim 15; paragraph 21-32).   
    PNG
    media_image6.png
    835
    641
    media_image6.png
    Greyscale
        It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of TOFFE since TOFFE teaches that a user using a smartphone can report a claim. See block 510. A model of an accident scene can be determined and the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported.  If additional information is required then the GUI can ask for additional data.   This can provide increased automation in claim reporting without using a costly human to aggregate the data and instead using an application on a smartphone to collect the data.   See Toffe at  FIG. 1-5 and paragraph 21-32 and the abstract.  

Claim 12 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Potter and in view of Li and in view of the ‘423.

Clark is silent but Knuffman teaches “…12.    The computer implemented method of claim 8, wherein:
the at least one indicator of damage to the vehicle comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (See col. 14, line 61 to col. 16, line 45)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Potter and in view of Li and in view of the ‘423.

    PNG
    media_image7.png
    610
    892
    media_image7.png
    Greyscale

Clark is silent but Fields teaches “…13.    The computer implemented  method of claim 8, further comprising obtaining satellite image data for the particular geographic location based on the scene data”.  (See col. 14, lines 40 to 67 and col. 15, lines 1-60);       
    PNG
    media_image8.png
    893
    706
    media_image8.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of FIELDS since FIELDS teaches that a user using a smartphone can report a claim. See FIG. 5a. A model of an accident scene can be determined via 360 degree photos, sat. images, GoogleMaps™ streetview™ and text.  The text can include the claim information, and details about the loss and a description of the facts.  Using a smartphone then the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported using immersive multimedia images that can be annotated. This allows the claims handler to view the details to verify the veracity of the claim using the images as evidence. This can provide increased automation of the claim to determine a damage and assess the fault without having to go to the scene of the accident.  For example a rear end collision can be claimed but the images can reveal a side collision which can apportion the claim fault differently.  See Fields at  col. 14 line 40 to col. 15, line 60 and the abstract.  

Clark is silent but Fields teaches “…14.    The computer implemented method of claim 13, further comprising:
generating a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (See col. 14, lines 40 to 67 and col. 15, lines 1-60);

    PNG
    media_image9.png
    593
    802
    media_image9.png
    Greyscale

generating a user interface comprising the scene rendering and the event interpretation data; and
providing the user interface. (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI)”.       
    PNG
    media_image8.png
    893
    706
    media_image8.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of FIELDS since FIELDS teaches that a user using a smartphone can report a claim. See FIG. 5a. A model of an accident scene can be determined via 360 degree photos, sat. images, GoogleMaps™ streetview™ and text.  The text can include the claim information, and details about the loss and a description of the facts.  Using a smartphone then the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported using immersive multimedia images that can be annotated. This allows the claims handler to view the details to verify the veracity of the claim using the images as evidence. This can provide increased automation of the claim to determine a damage and assess the fault without having to go to the scene of the accident.  For example a rear end collision can be claimed but the images can reveal a side collision which can apportion the claim fault differently.  See Fields at  col. 14 line 40 to col. 15, line 60 and the abstract.  

Claims 15-17 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Potter and in view of Li and in view of the ‘423. 

    PNG
    media_image10.png
    446
    624
    media_image10.png
    Greyscale

Clark is silent but Potter teaches “…15. (Currently Amended) …
receiving vehicle operational data comprising an indication of a speed, of the vehicle and an acceleration of the vehicle (see col.14, line 1 and col. 2, line 40-60 where the telematics data comprises the speed of the vehicle on a route)
receiving scene data identifying a particular geographic location and a speed limit (see col. 14, line 30-56 where an insured profile includes if the user is moving under or over a speed limit on the route)
associated with the geographic location; and (see col. 14, line 45-65 where the user is deemed to be driving on a vehicle roadway that is urban or suburban or is driving on a highway type of road or a rural road);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of POTTER since POTTER teaches that a server and a vehicle telematics unit can be connected to each other via an interface to receive signals from each other. The server can then track parameters of a vehicle to determine if the vehicle is operating dangerously and speeding on rural roads in excess of a posted speed limit.  For example, moving in excess of 100 MPH in a 35 MPH zone. The server can determine if this driver is speeding frequently and all the time.  The server can then provide this data to an insurance provider to correctly assess the driver as a high risk driver and raise the insurance premiums or cancel the policy.  Additionally, the server can also provide that vehicles that always move within the speed limit can be indicated as one or more safe drivers and low risk and then maintain the same insurance premiums for that safe driver.  For example, moving at 35 MPH in a 35 MPH zone. The insurance carrier can then correctly adjust the risk as the vehicles are monitored in real time.  See   col. 12, line 1 to col. 14, line 65 and the abstract.  

Clark is silent but Li teaches “…generating, by at least one machine classifier and based on the vehicle operational data, the at least one indicator of damage to the vehicle,  and the scene data, (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined) event interpretation for each of the at least one indicators of damage-, wherein the event interpretation data comprises a confidence metric” (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage can be shown and then other second parts in the vehicle based on prior accidents that may have been damaged as well from a different accident can be accessed to link other parts that are likely damaged but hidden from the view of the camera)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of LI since LI teaches that a computer with a camera can scan a vehicle and formulate an image.  The vehicle can then be determined, for example, to have damage to a panel of the vehicle. The computer also includes a neural network. The neural network has information from thousands of past accidents and also thousands of past repairs. The computer can then determine that in addition to the obvious panel that needs to be repaired there is likely other second different components behind the panel that also necessitate being repaired as well that are hidden from view.  This is from the neural network and prediction from the history of observed past accidents and thousands of repairs. As described, the method shown in FIG. 27 provides a technique to identify which external parts of a vehicle are damaged, and also which portions of those parts are damaged. As described in FIG. 4 at step 406, from this information, the server may also infer internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be repaired or replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs.  This can provide an advantageous computerized tool as a repair and repair cost can be formulated instantly without having to take apart the vehicle and merely from an exterior photo which saves time and expenses.  See   paragraph 60-70 and 153-170 and 354 and claims 1-12 and the abstract.  

Clark discloses “15.    A non-transitory computer-readable medium storing instructions for controlling a processor, the instructions causing the processor to perform steps comprising: (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
receiving at least one indicator of damage (see FIG. 3 where the unmanned air vehicle has a camera 311) )(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)
Clark is silent but Knuffman teaches “…to a vehicle; receiving vehicle operational data; (see FIG. 6, blocks 502-508 where a vehicle is imaged by the drone and the drone can determine vehicle damage)

    PNG
    media_image5.png
    820
    644
    media_image5.png
    Greyscale

receiving scene data identifying a particular geographic location; (see FIG. 4a and 4b where the vehicle is image from above and on the side and below by a smaller drone robot 350a)and generating event interpretation data, (see FIG. 6 block 602 where based on a claim that is made regarding 1. Damage or 2. A defect of the vehicle imaging data is sent to the carrier by the UAV and the damage is analyzed and the server can determine if it is present and a claim is presented and processed in blocks 602-610)
Clark discloses “…indicator of damage to the vehicle, the vehicle operational data, and the scene data, (see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)Clark discloses “… for each of the at least one indicators of damage” (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box) (see paragraph 65 where the drone can increase the rate of image generation) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof) (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution) (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof); 
Clark is silent but Knuffman teaches “…wherein the event interpretation data comprises a confidence metric”.  (See col. 2, line 65 to col. 3, line 35 and col. 9, lines 1-61 and claims 1-2 and col. 15, lines 1-20 where based on the training there is no damage and the claim is fraud).
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

    PNG
    media_image2.png
    907
    884
    media_image2.png
    Greyscale

Clark is silent but Konrardy ‘423 teaches “…wherein the event interpretation data comprises a confidence metric comprising a likelihood of liability for the at least one indicators of damage, (see col. 50, lines 1-55 where the sensor 120 and camera data can indicate the damage to the vehicle ) an indication of how the damage occurred, (See col. 52, lines 1-17 where the bridge collapsing or an animal caused the damage or it is a defect in the vehicle ) and an indication of a party that is at fault"  (see FIG. 13, block 1310 where the third party is indicated to be at fault in block 1310 and there was no chance to avoid the accident by the instant vehicle in block 1312 and if there was a chance to avoid the accident by the subject vehicle then in block 1312 the subject vehicle is assessed to be a higher risk individual at block 1322; see col. 52, lines 1-31) 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of the ‘423 Konrardy patent since the ‘423 Konrardy patent teaches that a sensor and camera data can show either the third party was responsible for the accident in block 1310 but there was a chance that the driver could have avoided the accident and was driving improperly and is at fault.  Then a risk profile of the driver/vehicle can be adjusted to a higher risk driver and the coverage level can be adjusted as the driver was partially at fault and the claim can be denied.  See blocks 1310-1326 and col. 51, line 1 to col. 52, line 50.  drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. Further in FIG. 14, a point of impact and weather in block 1404 can be taken for simulating the relative risk factors and make an accurate determination of fault.    See the ‘423   col. 51, lines 1 to col. 52, line 55 and the abstract.  

Clark is silent but Knuffman teaches “…16.    The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to perform steps comprising:
generating notification data identifying the indicator of damage when the confidence metric is below a threshold value for an indicator of damage; (see col. 27, lines 20-60 where the damage can indicate a damage to the undercarriage of the vehicle or a defective part and a replacement is ordered; see claims 2-7 where the damage part is verified using the training data and the damage is serious so as to warrant a replacement of the part and the part is ordered immediately; however if there is no damage then this is indicated as fraud ad col. 14, line 60 to col. 15, line 25)receiving additional data based on the on the notification data; and regenerating the event interpretation data based on the at least one indicator of damage to the vehicle, the vehicle operational data, the scene data, and the additional data. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud).
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Clark is silent but Knuffman teaches “…17.    The non-transitory computer-readable medium of claim 16, wherein the event interpretation data is recalculated for each of the indicators of damage. (See col. 16, lines 10 to 32 where if a damaged section is captured and based on a review of the trained images it is deemed to be damaged the processor 350 can then capture images of the surrounding portions to determine if they are consistent and that all of the other portions have been searched and corrected; see col. 16, lines 55 to 65 where the processor can indicate that other damages that are consistent with fraud)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 18 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of United States Patent Application Pub. No.: US20130317864A1 to Toffe et al. that was filed in 2012 and in view of Potter and in view of Li and in view of the ‘423. 

Clark is silent but Toffe et al teaches “18.    The non-transitory computer-readable medium of claim 15, wherein:
the at least one indicator of damage to the vehicle comprises audio data; and the instructions further cause the processor to perform steps comprising: generating text data based on the audio data; and (see paragraph 21)
calculating one or more of the indicators of damage to the vehicle based on the text data. (see claim 15; paragraph 21-32).   
    PNG
    media_image6.png
    835
    641
    media_image6.png
    Greyscale
        It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of TOFFE since TOFFE teaches that a user using a smartphone can report a claim. See block 510. A model of an accident scene can be determined and the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported.  If additional information is required then the GUI can ask for additional data.   This can provide increased automation in claim reporting without using a costly human to aggregate the data and instead using an application on a smartphone to collect the data.   See Toffe at  FIG. 1-5 and paragraph 21-32 and the abstract.  

Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of Potter and in view of Li and in view of the ‘423.

Clark is silent but Knuffman teaches “…19.    The non-transitory computer-readable medium of claim 15, wherein:
the at least one indicator of damage to the vehicle comprises image data of the at least one indicators of damage; and (see col. 14, line 61 to col. 16, line 45)
the event interpretation data comprises a damage model generated by the at least one machine classifier based on the image data. (see col. 14, line 61 to col. 16, line 45)”.
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of KNUFFMAN since KNUFFMAN teaches that a drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. The drone can be an unmanned aerial vehicle or a ground based drone that can look under the car. The drone can be trained to detect damage using images that are correctly showing an indication of damage. This provides a training.   Using this image capture and comparing these new images to the trained images the UAV can determine the amount of damage. If there is damage the UAV can also immediately order a repair of the damage to put the vehicle back on the road fast.  However, if there is no damage, then the insurance carrier can then alternatively adjust the risk as the driver is reporting a claim that has no damage or is presenting a false claim that has inconsistent damage with the claim. For example, the drone can look and image the bumper and other areas to see if it is consistent with the type of accident.    See   col. 2, lines 65 to col. 3, line 35 and col. 9 lines1-61 and col. 15. 1-20 and claims 1-10 and the abstract.  

Claim 20 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of United States Patent No.: US 10497108 B1 to Knuffman et al. that was filed in 12-2016 (hereinafter ‘Knuffman”) and in view of U.S. Patent No.: US10373387B1 to Fields et al. and in view of Potter and in view of Li and in view of the ‘423.

Clark is silent but Fields teaches “…20.    The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to perform steps comprising: (See col. 14, lines 40 to 67 and col. 15, lines 1-60)
obtaining satellite image data for the particular geographic location based on the scene data;
generating a scene rendering for the particular geographic location based on the event interpretation data and the satellite image data; (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI)
generating a user interface comprising the scene rendering and the event interpretation data; and (See col. 14, lines 40 to 67 and col. 15, lines 1-60); 
    PNG
    media_image9.png
    593
    802
    media_image9.png
    Greyscale


providing the user interface ”.  (see FIG. 5a and 5b where the user interface comprises an image of the accident of the scene 518 and a description of the loss 516 and that includes a touch screen GUI);
      
    PNG
    media_image8.png
    893
    706
    media_image8.png
    Greyscale
    It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of CLARK and the teachings of FIELDS since FIELDS teaches that a user using a smartphone can report a claim. See FIG. 5a. A model of an accident scene can be determined via 360 degree photos, sat. images, GoogleMaps™ streetview™ and text.  The text can include the claim information, and details about the loss and a description of the facts.  Using a smartphone then the user can provide audio and text data and indicating the details of the accident.  Then using the user interface the claim can be reported using immersive multimedia images that can be annotated. This allows the claims handler to view the details to verify the veracity of the claim using the images as evidence. This can provide increased automation of the claim to determine a damage and assess the fault without having to go to the scene of the accident.  For example a rear end collision can be claimed but the images can reveal a side collision which can apportion the claim fault differently.  See Fields at col. 14 line 40 to col. 15, line 60 and the abstract.  
 
 


Claims 1, 8 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2018/0293664A1 to Zhang et al. that was filed in 2017 and published on 10-11-18 (hereinafter “Zhang”) and in view of Potter and in view of Li and in view of the ‘423 
Zhang is silent but Potter teaches “…1. (Currently Amended) A system, comprising:….
receive vehicle operational data comprising an indication of a speed, of the vehicle and acceleration of the vehicle (see col. 14, lines 1-15 and col. 2, line 40-60 where the telematics data comprises the speed of the vehicle on a route)
receive scene data identifying a particular geographic location and a speed limit (see col. 14, line 30-56 where an insured profile includes if the user is moving under or over a speed limit on the route)
associated with the geographic location; and (see col. 14, line 45-65 where the user is deemed to be driving on a vehicle roadway that is urban or suburban or is driving on a highway type of road or a rural road);
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of ZHANG and the teachings of POTTER since POTTER teaches that a server and a vehicle telematics unit can be connected to each other via an interface to receive signals from each other. The server can then track parameters of a vehicle to determine if the vehicle is operating dangerously and speeding on rural roads in excess of a posted speed limit.  For example, moving in excess of 100 MPH in a 35 MPH zone. The server can determine if this driver is speeding frequently and all the time.  The server can then provide this data to an insurance provider to correctly assess the driver as a high risk driver and raise the insurance premiums or cancel the policy.  Additionally, the server can also provide that vehicles that always move within the speed limit can be indicated as one or more safe drivers and low risk and then maintain the same insurance premiums for that safe driver.  For example, moving at 35 MPH in a 35 MPH zone. The insurance carrier can then correctly adjust the risk as the vehicles are monitored in real time.  See   col. 12, line 1 to col. 14, line 65 and the abstract.  

ZHANG is silent but Li teaches “…generate, by at least one machine classifier and based on the vehicle operational data, the at least one indicator of damage to the vehicle,  and the scene data, (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined) event interpretation for each of the at least one indicators of damage-, wherein the event interpretation data comprises a confidence metric” (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage can be shown and then other second parts in the vehicle based on prior accidents that may have been damaged as well from a different accident can be accessed to link other parts that are likely damaged but hidden from the view of the camera)
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Zhang and the teachings of LI since LI teaches that a computer with a camera can scan a vehicle and formulate an image.  The vehicle can then be determined, for example, to have damage to a panel of the vehicle. The computer also includes a neural network. The neural network has information from thousands of past accidents and also thousands of past repairs. The computer can then determine that in addition to the obvious panel that needs to be repaired there is likely other second different components behind the panel that also necessitate being repaired as well that are hidden from view.  This is from the neural network and prediction from the history of observed past accidents and thousands of repairs. As described, the method shown in FIG. 27 provides a technique to identify which external parts of a vehicle are damaged, and also which portions of those parts are damaged. As described in FIG. 4 at step 406, from this information, the server may also infer internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be repaired or replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs.  This can provide an advantageous computerized tool as a repair and repair cost can be formulated instantly without having to take apart the vehicle and merely from an exterior photo which saves time and expenses.  See   paragraph 60-70 and 153-170 and 354 and claims 1-12 and the abstract.  


In regard to claim 1, 8, and 15, Zhang discloses “1.    A system, comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the system to: (see abstract)
receive at least one indicator of damage (see FIG. 1 where the  vehicle part is imaged and then reference to determine from a model a damaged area and then a repair plan is made in blocks s1-s3) 
    PNG
    media_image11.png
    608
    696
    media_image11.png
    Greyscale

“…to a vehicle;…receive vehicle operational data;  (see FIG. 1-2 blocks 502-508 where a vehicle is imaged and see paragraph 29-33)
receive scene data identifying a particular geographic location; and (see FIG. 6 where the vehicle is imaged from a phone from the rear and uploaded to the scene; see paragraph 23-24)
generate event interpretation data,  (see FIG. 6 and paragraph 29-34 where the vehicle is indicated as having been in an accident and has rear panel damage;)
“…the vehicle, the vehicle operational data, and the scene data, )(see paragraph 29-33)

 “…for each of the at least one indicators of damage (see paragraph 30-47);

 “… wherein the event interpretation data comprises a confidence metric”.  (See p. 49-58. 29-31 and claims 9-16). 

    PNG
    media_image2.png
    907
    884
    media_image2.png
    Greyscale

Zhang is silent but Konrardy ‘423 teaches “…wherein the event interpretation data comprises a confidence metric comprising a likelihood of liability for the at least one indicators of damage, (see col. 50, lines 1-55 where the sensor 120 and camera data can indicate the damage to the vehicle ) an indication of how the damage occurred, (See col. 52, lines 1-17 where the bridge collapsing or an animal caused the damage or it is a defect in the vehicle ) and an indication of a party that is at fault"  (see FIG. 13, block 1310 where the third party is indicated to be at fault in block 1310 and there was no chance to avoid the accident by the instant vehicle in block 1312 and if there was a chance to avoid the accident by the subject vehicle then in block 1312 the subject vehicle is assessed to be a higher risk individual at block 1322; see col. 52, lines 1-31) 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Zhang and the teachings of the ‘423 Konrardy patent since the ‘423 Konrardy patent teaches that a sensor and camera data can show either the third party was responsible for the accident in block 1310 but there was a chance that the driver could have avoided the accident and was driving improperly and is at fault.  Then a risk profile of the driver/vehicle can be adjusted to a higher risk driver and the coverage level can be adjusted as the driver was partially at fault and the claim can be denied.  See blocks 1310-1326 and col. 51, line 1 to col. 52, line 50.  drone can be dispatched to a vehicle upon a trigger that an insurance claim is made. Further in FIG. 14, a point of impact and weather in block 1404 can be taken for simulating the relative risk factors and make an accurate determination of fault.    See the ‘423   col. 51, lines 1 to col. 52, line 55 and the abstract.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668